Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000372
                                                      26-DEC-2012
                                                      11:05 AM


                           SCWC-11-0000372

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         EASON I. HOLI, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000372; CR. NO. 09-1-0314)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on

November 13, 2012 by Petitioner/Defendant-Appellant Eason I. Holi

is hereby rejected.

          DATED:   Honolulu, Hawai#i, December 26, 2012.

Phyllis J. Hironaka,              /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Marissa H. Luning, and
Kimberly Tsumoto Guidry,          /s/ Simeon R. Acoba, Jr.
for respondent
                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack